PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion to clarify sentence. The trial court properly sentenced the defendant to a ten-year minimum mandatory sentence under section 775.087(2)(a)(1), Florida Statutes (1999). The State concedes, however, that the written order improperly shows the de*232fendant was sentenced to the ten-year minimum mandatory sentence under the habitual offender statute. Therefore, we remand to the trial court with directions to correct the ministerial error in the written sentence, in accordance with the oral pronouncement.
Affirmed and remanded for correction of sentencing order.